Motion for a stay granted on condition that the appellant notices the appeal for argument for April 25, 1961, said appeal to be argued or submitted when reached. Respondents’ points are to be served and filed on or before April 19, 1961. The stay contained in the order to show cause, dated February 20, 1961, is continued pending the hearing and determination of the appeal. If the respondents are not represented by counsel on the argument of the appeal on April 25, 1961, they may argue the appeal pro se. Concur—-Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.